          Case 1:21-cv-06000-VEC Document 7 Filed 08/16/21 Page 1 of 3
                                                             USDC SDNY
                                                             DOCUMENT
                                                             ELECTRONICALLY FILED
                                                             DOC #:
                         UNITED STATES DISTRICT COURT        DATE FILED: 
                      FOR THE SOUTHERN DISTRICT OF NEW YORK

SINGULARDTV, GmbH,
                                      Plaintiff,

                                                            Civil Action No.: 1:21-cv-06000-VEC
                       v.


                                                                  ORDER
JOHN DOE,

                                      Defendant.



Hon. Valerie E. Caproni, District Judge:


       Plaintiff commenced this action with the filing of its Complaint on July 13, 2021.

(“Compl.” (Dkt. #1)). The Court is also in receipt of Plaintiff’s July 20, 2021 motion for leave to

serve a third-party subpoena (Dkt. #2 (Pl. Mem.”), and the supporting declaration and exhibits

attached thereto (Dkt. # 3 – 5). Plaintiff’s motion seeks leave to serve a third-party subpoena on

Google LLC (“Google”) and Binance Holdings Limited (“Binance”) in advance of a Federal

Rule of Civil Procedure 26(f) conference. Defendant John Doe is alleged to have unlawfully

hacked a computer system on Plaintiff’s network and fraudulently obtained SNGLS token

cryptocurrencies (the “Tokens”) as a result of the hack and fraudulent misrepresentation. (See

generally Compl.). Plaintiff now seeks to ascertain Defendant’s name and identifying

information from Google and Binance, and information about the stolen cryptocurrency from

Binance. (See generally Pl. Mem.).

       “A party may seek expedited discovery before the Federal Rules of Civil Procedure Rule

26(f) conference when authorized by a court order.” Next Phase Distrib., Inc. v. John Does 1-27,
           Case 1:21-cv-06000-VEC Document 7 Filed 08/16/21 Page 2 of 3




284 F.R.D. 165, 171 (S.D.N.Y. 2012) (citing Fed. R. Civ. P. 26(d)(1)). Courts in this District

“use a ‘flexible standard of reasonableness and good cause’ when considering whether to grant

such an order.” Id. (citation omitted). In cases involving John Doe defendants, courts in this

District routinely “have found good cause for expedited discovery to determine the identity of

John Doe defendants where the plaintiff has stated a prima facie case and is unable to identify

the defendants without a court-ordered subpoena.” AdMarketplace, Inc. v. Tee Support, Inc., No.

13-cv-5635 (LGS), 2013 WL 4838854, at *2 (S.D.N.Y. Sept. 11, 2013) (collecting cases). Here,

the Court finds that Plaintiff has shown good cause for expedited discovery to identify

Defendants and locate the stolen property wrongfully sourced through Defendant’s unlawful

conduct. The Court further finds that the scope of the expedited discovery is reasonable.

Therefore, the Plaintiff’s motion is GRANTED.

       IT IS HEREBY ORDERED that Plaintiff may immediately serve a Rule 45 subpoena

on Google to obtain information to identify John Doe, specifically her or his true name and

recovery e-mail(s) and phone number(s) associated with the “arielevyycohen@gmail.com”

Gmail e-mail account.

       IT IS FURTHER ORDERED that Google will have 60 days from the date of service of

the Rule 45 subpoena upon them to contest this subpoena;

       IT IS FURTHER ORDERED that Plaintiff may immediately serve a Rule 45 subpoena

on Binance to obtain information to identify and locate the wallet addresses of current Token

holders.

       IT IS FURTHER ORDERED that Binance will have 60 days from the date of service

of the Rule 45 subpoena upon them to contest this subpoena;

       IT IS FURTHER ORDERED that if that 60-day period lapses without Google or
                 Case 1:21-cv-06000-VEC Document 7 Filed 08/16/21 Page 3 of 3




      Binance contesting the subpoena, Google and Binance shall have 10 days to produce the

      information responsive to the subpoena to Plaintiff.

              IT IS FURTHER ORDERED that the subpoenaed entities shall preserve any

      subpoenaed information pending the resolution of any timely-filed motion to quash.

              IT IS FURTHER ORDERED that Google shall confer with Plaintiff and shall not

      assess any charge in advance of providing the information requested in the subpoena. Should

      Google elect to charge for the costs of production, it shall provide a billing summary and cost

      report to Plaintiff.

              IT IS FURTHER ORDERED that Binance shall confer with Plaintiff and shall not

      assess any charge in advance of providing the information requested in the subpoena. Should

      Google elect to charge for the costs of production, it shall provide a billing summary and cost

      report to Plaintiff.

              IT IS FURTHER ORDERED that Plaintiff shall serve a copy of this Order along with

      any subpoenas issued pursuant to this order to Google.

              IT IS FURTHER ORDERED that Plaintiff shall serve a copy of this Order along with

      any subpoenas issued pursuant to this order to Binance.

              IT IS FURTHER ORDERED that any information ultimately disclosed to Plaintiff in

      response to a Rule 45 subpoena may be used by Plaintiff solely for the purpose of identifying

      Defendant and protecting Plaintiff’s rights as set forth in its complaint.

                               WK day of __________,
              SO ORDERED this ____          $XJXVW     2021.


3ODLQWLIIPXVWILOHDQXSGDWHRQWKHVWDWXVRILWVHIIRUWWRLGHQWLI\ ______________________________
                                                                        _____________________  _ _______
'HIHQGDQWE\6HSWHPEHUDQGRQWKHWKGD\ RU              HON.  VALERIE     E. CAPRONI
                                                                                            CAPRP ONI
QH[WEXVLQHVVGD\WKHUHDIWHU RIHDFKVXEVHTXHQWPRQWK                United States District Judge
